[Cite as State v. Lindsey, 2017-Ohio-331.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             FAYETTE COUNTY




STATE OF OHIO,                                     :
                                                          CASE NO. CA2016-04-006
        Plaintiff-Appellee,                        :
                                                                OPINION
                                                   :             1/30/2017
    - vs -
                                                   :

MATTHEW S. LINDSEY,                                :

        Defendant-Appellant.                       :



      CRIMINAL APPEAL FROM FAYETTE COUNTY COURT OF COMMON PLEAS
                          Case No. CRI 20150037



Jess C. Weade, Fayette County Prosecuting Attorney, Sean M. Abbott, 110 East Court
Street, Washington C.H., Ohio 43160, for plaintiff-appellee

Steven H. Eckstein, 1208 Bramble Avenue, Washington C.H., Ohio 43160, for defendant-
appellant



        S. POWELL, P.J.

        {¶ 1} Defendant-appellant, Matthew S. Lindsey, appeals from the decision of the

Fayette County Court of Common Pleas denying his motion to correct his sentence after he

pled guilty to charges of burglary and theft. For the reasons outlined below, we affirm.

        {¶ 2} On July 30, 2015, Lindsey entered a guilty plea to burglary in violation of R.C.

2911.12(A)(2), a second-degree felony, burglary in violation of R.C. 2911.12(A)(3), a third-
                                                                     Fayette CA2016-04-006

degree felony, and theft in violation of R.C. 2913.02(A)(1), a fifth-degree felony. Thereafter,

upon merging the third-degree burglary offense with the second-degree burglary offense at

the election of the state, the trial court sentenced Lindsey to an aggregate period of five

years in prison to be served consecutively to that of his present term of incarceration.

Lindsey did not file a direct appeal challenging either his conviction or sentence.

       {¶ 3} Approximately seven months later, on February 24, 2016, Lindsey filed a pro se

motion to correct his sentence. In support of this motion, Lindsey argued his sentence was

void because the trial court failed to make the required statutory findings in accordance with

R.C. 2929.14(C)(4) before ordering his aggregate five-year prison sentence to be served

consecutively to that of his present term of incarceration. On April 14, 2016, the trial court

summarily denied Lindsey's motion to correct his sentence. Lindsey now appeals from the

trial court's decision denying his motion to correct his sentence, raising the following single

assignment of error for review:

       {¶ 4} THE TRIAL COURT ERRED IN SENTENCING DEFENDANT-APPELLANT TO

CONSECUTIVE SENTENCES.

       {¶ 5} In his single assignment of error, Lindsey argues the trial court erred by denying

his motion to correct his sentence. We disagree.

       {¶ 6} As noted above, Lindsey did not file a direct appeal challenging his conviction

or sentence in this matter. As a result, we construe Lindsey's motion to correct his sentence

as a petition for postconviction relief as defined by R.C. 2953.21(A)(1)(a). However, although

Lindsey filed his petition timely in accordance with R.C. 2953.21(A)(2), because the failure to

make the required statutory findings before imposing consecutive sentences does not render

a sentence void, see State v. Fisher, 12th Dist. Clermont No. CA2015-03-029, 2015-Ohio-

4922, ¶ 11, the principles of res judicata apply. State v. Holdcroft, 137 Ohio St. 3d 526, 2013-

Ohio-5014, ¶ 8; State v. Sanders, 9th Dist. Summit No. 27189, 2014-Ohio-5115, ¶ 6
                                              -2-
                                                                        Fayette CA2016-04-006

("[b]ecause the trial court's alleged failure to comply with the consecutive sentencing statute

does not render [appellant's] sentence void, res judicata applies").

       {¶ 7} "Under the doctrine of res judicata, a defendant cannot raise an issue in a

postconviction petition if he or she raised or could have raised the issue at the trial that

resulted in that judgment of conviction or on an appeal from that judgment." State v.

Jackson, 141 Ohio St. 3d 171, 2014-Ohio-3707, ¶ 92. Thus, pursuant to the doctrine of res

judicata, "a defendant cannot raise an issue in a motion for postconviction relief if he or she

could have raised the issue on direct appeal." State v. Reynolds, 79 Ohio St. 3d 158, 161

(1997).   This applies to claims alleging the trial court erred in imposing consecutive

sentences. See, e.g., State v. Chapin, 10th Dist. Franklin No. 14AP-1003, 2015-Ohio-3013,

¶ 8-10 (appellant's motion for resentencing claiming the trial court erred in imposing

consecutive sentences was barred by the doctrine of res judicata where appellant did not file

a direct appeal but a motion for resentencing after his time to appeal had expired).

       {¶ 8} In light of the foregoing, we find no error in the trial court's decision denying

Lindsey's motion to correct his sentence, which we construe to be a timely filed petition for

postconviction relief, as his claim alleging the trial court erred by ordering his aggregate five-

year prison sentence to be served consecutively to that of his present term of incarceration is

barred by the doctrine of res judicata. State v. Wolfe, 5th Dist. Delaware No. 16CAA020008,

2016-Ohio-4616, ¶ 21-25 (res judicata applied to bar appellant's motion to correct sentence

alleging trial court erred by imposing consecutive sentences where claim was not raised in a

direct appeal). "A petition for postconviction relief is not a substitute for a direct appeal nor a

means of an additional or supplementary direct appeal of a conviction and sentence." State

v. Russell, 8th Dist. Cuyahoga No. 103604, 2016-Ohio-1230, ¶ 11.                Lindsey's single

assignment of error is therefore without merit and overruled.

       {¶ 9} Judgment affirmed.
                                                -3-
                                         Fayette CA2016-04-006


RINGLAND and HENDRICKSON, JJ., concur.




                              -4-